Case 1:19-cv-00067-JJM-LDA Document 7-1 Filed 02/26/19 Page 1 of 7 PageID #: 165


                                                                                        APPEAL,Pro Se Plaintiff
                                 U.S. District Court
                       District of Rhode Island (Providence)
               CIVIL DOCKET FOR CASE #: 1:19−cv−00067−JJM−LDA

  Bey v. Old Field et al                                              Date Filed: 02/14/2019
  Assigned to: District Judge John J. McConnell, Jr.                  Jury Demand: Plaintiff
  Referred to: Magistrate Judge Lincoln D. Almond                     Nature of Suit: 360 P.I.: Other
  Case in other court: U.S. Court of Appeals for the First Circuit,   Jurisdiction: Diversity
                       19−01198 (requires PACER login)
  Cause: 28:1332 Diversity−(Citizenship)
  Plaintiff
  Jamhal Talib Abdullah Bey                          represented by Jamhal Talib Abdullah Bey
  Heir and Successor of Felicias Estate                             23 Acorn Street
                                                                    3rd Floor
                                                                    Suite 79
                                                                    Providence, RI 02903
                                                                    PRO SE


  V.
  Defendant
  Nick Old Field
  CEO Computershare Loan Services

  Defendant
  Toby Wells
  CEO Specialized Loan Servicing

  Defendant
  Debora Aydelotte
  CEO of the Lenderline Integration

  Defendant
  Brian Simons
  CEO, Credit Risk Solutions

  Defendant
  Jim Smith
  President, Property Solutions

  Defendant
  Maggie Pitts−Dilley

  Defendant


                                                                                                                  1
Case 1:19-cv-00067-JJM-LDA Document 7-1 Filed 02/26/19 Page 2 of 7 PageID #: 166


  Beatrice
  Teller ID 4916

  Defendant
  Katina
  Teller ID 19405

  Defendant
  Specialized Loan Servicing LLC

  Defendant
  Tom Millory


   Date Filed       # Page Docket Text
   02/14/2019      1        COMPLAINT, filed by Jamhal Talib Abdullah Bey. (Attachments: # 1 Exhibit, #
                            2 Exhibit, # 3 Exhibit, # 4 Civil Cover Sheet, # 5 Summons)(Potter, Carrie).
                            (Additional attachment(s) added on 2/14/2019: # 6 Supporting Memorandum)
                            (Potter, Carrie). (Entered: 02/14/2019)
   02/14/2019      2        MOTION for Leave to Proceed in forma pauperis filed by Jamhal Talib Abdullah
                            Bey. (Potter, Carrie) (Entered: 02/14/2019)
   02/14/2019               TEXT ORDER: Pursuant to 28 U.S.C. § 1915, the Court has reviewed Plaintiff's
                            Complaint 1 and his Motion for IFP status 2 . The federal court lacks subject
                            matter jurisdiction. The Complaint lists "diversity" as the basis for jurisdiction
                            (ECF No. 1 at 4) and states that the amount in controversy is $36,000 (Id. at 5).
                            For this Court to have diversity jurisdiction pursuant to 28 U.S.C. § 1332, the
                            amount in controversy must exceed $75,000. Because this Court does not have
                            subject matter jurisdiction over this matter, the Court must dismiss it. Plaintiff's
                            Motion for IFP status 2 is DENIED as moot. An action of this type would have to
                            be brought in state court − So Ordered by District Judge John J. McConnell, Jr.
                            on 2/14/2019. (Urizandi, Nisshy) (Entered: 02/14/2019)
   02/14/2019      3        JUDGMENT dismissing the Plaintiff's 1 Complaint entered by the Clerk of Court
                            on 2/14/2019. (Urizandi, Nisshy) (Entered: 02/14/2019)
   02/21/2019      4        NOTICE OF APPEAL by Jamhal Talib Abdullah Bey as to 3 Judgment, Order on
                            Motion for Leave to Proceed in forma pauperis,,,

                            NOTICE TO COUNSEL: Counsel should register for a First Circuit
                            CM/ECF Appellate Filer Account at http://pacer.psc.uscourts.gov/cmecf/.
                            Counsel should also review the First Circuit requirements for electronic
                            filing by visiting the CM/ECF Information section at
                            http://www.ca1.uscourts.gov/cmecf Appeal Record due by 2/28/2019. (Potter,
                            Carrie) (Entered: 02/21/2019)
   02/21/2019      5     4 MOTION for Leave to Appeal in forma pauperis filed by Jamhal Talib Abdullah
                           Bey. (Potter, Carrie) (Entered: 02/21/2019)
   02/21/2019      6        CLERK'S CERTIFICATE AND APPELLATE COVER SHEET: Abbreviated
                            record on appeal consisting of notice of appeal, order(s) being appealed, and a

                                                                                                                   2
Case 1:19-cv-00067-JJM-LDA Document 7-1 Filed 02/26/19 Page 3 of 7 PageID #: 167



                      certified copy of the district court docket report transmitted to the U.S. Court of
                      Appeals for the First Circuit in accordance with 1st Cir. R. 11.0(b). 4 Notice of
                      Appeal. (Attachments: # 1 Record on Appeal)(Potter, Carrie) (Entered:
                      02/21/2019)
   02/22/2019         USCA Case Number 19−1198 for 4 Notice of Appeal filed by Jamhal Talib
                      Abdullah Bey. (Potter, Carrie) (Entered: 02/22/2019)
   02/25/2019      7 TEXT ORDER granting 5 Motion for Leave to Appeal in forma pauperis − So
                     Ordered by District Judge John J. McConnell, Jr. on 2/25/2019. (Urizandi,
                     Nisshy) (Entered: 02/25/2019)




                                                                                                            3
Case 1:19-cv-00067-JJM-LDA
  Case 1:19-cv-00067-JJM-LDADocument 7-15 Filed
                              Document    Filed 02/26/19
                                                02/21/19 Page
                                                         Page 41 of
                                                                 of 73 PageID
                                                                        PageID#:88
                                                                                 168




                                                                                       4
Case 1:19-cv-00067-JJM-LDA
  Case 1:19-cv-00067-JJM-LDADocument 7-15 Filed
                              Document    Filed 02/26/19
                                                02/21/19 Page
                                                         Page 52 of
                                                                 of 73 PageID
                                                                        PageID#:89
                                                                                 169




                                                                                       5
Case 1:19-cv-00067-JJM-LDA
  Case 1:19-cv-00067-JJM-LDADocument 7-15 Filed
                              Document    Filed 02/26/19
                                                02/21/19 Page
                                                         Page 63 of
                                                                 of 73 PageID
                                                                        PageID#:90
                                                                                 170




                                                                                       6
Case 1:19-cv-00067-JJM-LDA
      Case 1:19-cv-67 NEF Document    7-1 FiledFiled
                           for Docket Entry      02/26/19  Page 7 Page
                                                     02/25/2019   of 7 PageID
                                                                        1 of 1 #: 171


  MIME−Version:1.0
  From:cmecf@rid.uscourts.gov
  To:cmecfnef@rid.uscourts.gov
  Bcc:
  −−Case Participants: District Judge John J. McConnell, Jr.
  (aileen_sprague@rid.uscourts.gov, jjmnef@rid.uscourts.gov), Magistrate Judge Lincoln D.
  Almond (ldanef@rid.uscourts.gov)
  −−Non Case Participants: Finance Department (claire_parvin@rid.uscourts.gov,
  rana_smith@rid.uscourts.gov), United States Marshal Service
  (usms−rid−operations@usdoj.gov)
  −−No Notice Sent:

  Message−Id:1381325@rid.uscourts.gov
  Subject:Activity in Case 1:19−cv−00067−JJM−LDA Bey v. Old Field et al Order on Motion for
  Leave to Appeal in forma pauperis
  Content−Type: text/html

                                            U.S. District Court

                                          District of Rhode Island

  Notice of Electronic Filing


  The following transaction was entered on 2/25/2019 at 10:32 AM EST and filed on 2/25/2019

   Case Name:       Bey v. Old Field et al
   Case Number:     1:19−cv−00067−JJM−LDA
   Filer:
   Document Number: No document attached
  Docket Text:
  TEXT ORDER granting [5] Motion for Leave to Appeal in forma pauperis − So Ordered by
  District Judge John J. McConnell, Jr. on 2/25/2019. (Urizandi, Nisshy)


  1:19−cv−00067−JJM−LDA Notice has been electronically mailed to:

  1:19−cv−00067−JJM−LDA Notice has been delivered by other means to:

  Jamhal Talib Abdullah Bey
  23 Acorn Street
  3rd Floor
  Suite 79
  Providence, RI 02903




                                                                                              7
